980 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.FIRST UNION HOME EQUITY CORPORATION, Plaintiff-Appellee,v.THE HOME INSURANCE COMPANY, Defendant-Appellant.
No. 92-1238.
United States Court of Appeals,Fourth Circuit.
Argued:  October 26, 1992Decided:  December 2, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-91-407)
Pamela Anne Bresnahan, Semmes, Bowen & Semmes, Washington, D.C., for Appellant.
Craigh Thomas Merritt, Christian, Barton, Epps, Brent & Chappell, Richmond, Virginia, for Appellee.
Robert W. Hesselbacher, Jr., Semmes, Bowen & Semmes, Washington, D.C., for Appellant.
Michael W. Smith, James L. Banks, Jr., Christian, Barton, Epps, Brent & Chappell, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before HALL, WILKINSON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
The question presented is whether appellant, The Home Insurance Company, has established a coverage exclusion from a policy of professional liability insurance.  The policy excludes coverage for losses "based upon or arising out of any dishonest, deliberately fraudulent, criminal, maliciously or deliberately wrongful acts or omissions committed by the Insured."  The district court conducted a bench trial and concluded that Home Insurance failed to carry its burden of proof that the insured had committed fraudulent or intentionally wrongful acts.  Home Insurance presented no more than circumstantial evidence that the insured had intentionally misappropriated funds.  We have reviewed the issues, studied the briefs and the record, and heard oral argument.  We do not think that the district court's factual findings were clearly erroneous or that it applied an erroneous legal standard.  We therefore affirm on the basis of the district court's opinion.

AFFIRMED